DETAILED ACTION
Claims 1-3, 5-7, 10-11, 13, and 18-19 are pending and currently under review.
Claims 4, 8-9, 12, and 14-17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Response to Amendment
The amendment filed 8/29/2022 has been entered.  Claims 1-3, 5-7, 10-11, 13, and 18-19 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-11, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP2018058090, machine translation referred to herein) in view of Amagai et al. (US 2004/0262779).
Regarding claim 1, Mori et al. discloses a solder paste including a first solder alloy, a second solder alloy, and a flux; wherein said first solder alloy is a Sn-based alloy powder and said second solder alloy is a Sn-based alloy powder further including 2.5 to 16 weight percent Sb (ie. SnSb alloy) [0009].  Mori et al. further discloses that Sb serves to increase a solder melting point [0004, 0006].  Therefore, since the second solder alloy of Mori et al. includes more Sb (up to 16%) than the first solder alloy (up to 2.5%), the examiner reasonably considers the melting point (ie. liquidus temperature) of the second alloy powder to be higher than that of the first alloy powder.  The examiner notes that the overlap between the SnSb composition of Mori et al. and that of the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Mori et al. further discloses a first alloy powder to second alloy power ratio of up to 75:25, which the examiner considers to be substantially close to the claimed range such that prima facie obviousness exists because similar properties would appear to have been expected [0013].  See MPEP 2144.05(I).  Specifically, as shown in the instant specification, the evidence of record expressly shows that similarly desirable void area ratios are achieved when the aforementioned ratio values are 75:25 (example3) and 80:20 (example2) [table1 spec.].  Thus, as supported by the evidence in the record, the examiner cannot consider a mere difference of 5% to have any materially significant effect on solder alloy properties absent concrete evidence to the contrary.  
Mori et al. does not expressly teach that the Sn-based powder includes a further alloying element as claimed.  Amagai et al. discloses that it is known to modify a Sn-Ag-Cu solder alloy by adding at least one of Si and Al in amounts of up to 0.05 weight percent to improve properties such as impact resistance [0020-0021].  Therefore, it would have been obvious to one of ordinary skill to modify the Sn solder alloy of Mori et al. by adding Si and/or Al for the above benefit as taught by Amagai et al.  The examiner notes that the aforementioned inclusion ratio of Amagai et al. falls within the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 2, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  The examiner notes that the aforementioned powder ratio of Mori et al. is still close such that prima facie obviousness still exists for the reasons stated above.  See MPEP 2144.05(I).  
Regarding claims 3 and 7, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  Mori et al. further teaches that the first Sn-based powder can further include 0.1 to 4 weight percent Ag and 0.1 to 0.8 weight percent Cu, which reasonably meets the claimed limitation of a “SnAgCu-based” powder [0009].
Regarding claims 5, 10-11, and 13, the aforementioned prior art discloses the solder paste of claims 1-3 and 7 (see previous).  Mori et al. further teaches that the second SnSb alloy can further include Ag in an amount of 0.1 to 4 weight percent [0009].
Regarding claim 6, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  Mori et al. further teaches that the alloy powders can have a D50 diameter of 5 to 40 micrometers [0021].  Mori et al. does not expressly teach spherical powders.  However, Mori et al. teaches that the powders have a diameter as stated previously, such that spherical powders would have been expected because one of ordinary skill would have known that the term “diameter” refers to measurement of a circular or spherical shape.  
Regarding claim 18, the examiner recognizes that the limitations of claim 18 are identical to that of independent claim 1, with the exception that the first powder is specifically the SnBi-based alloy.  Accordingly, Mori et al. further discloses that the first Sn alloy powder can further include up to 6 weight percent Bi [0009]; wherein said first Sn alloy powder can be modified to include Al and/or Si as taught by Amagai et al. above.
Regarding claim 19, the examiner recognizes that the limitations of claim 18 are identical to that of independent claim 1, with the exception that the first powder is specifically the SnIn-based alloy.  Amagai et al. further teaches that it is known to include In to Sn-Ag-Cu alloys (ie. first alloy of Mori et al.) in an amount of up to 5 weight percent to obtain a desired melting point [0021].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Mori et al. by including In as taught by Amagai et al. above.  The examiner notes that the In amount of Amagai et al. falls within the instantly claimed range.  See MPEP 2131.03.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP2018058090, machine translation referred to herein) and Amagai et al. (US 2004/0262779) as applied to claim 1 above, and further in view of ASM Handbooks (1993, Fundamentals of soldering).
Regarding claim 6, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  As stated previously, Mori et al. discloses that the alloy powders can have a D50 diameter of 5 to 40 micrometers [0021].  Mori et al. does not expressly teach spherical powders.  
ASM Handbooks discloses that it is known to provide spherical powders for solder pastes in order to lower oxide content and improve flowability [p.133 “solder pastes”].  Therefore, it would have been obvious to one of ordinary skill to modify the solder paste of the aforementioned prior art by specifying a spherical shape in order to lower oxide content and improve flowability as taught by ASM Handbooks.  

Claims 1-3, 5-7, 10-11, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0001406) in view of Pandher et al. (US 2014/0219711), or over the aforementioned prior art and further in view of either one of Hwang et al. (KR20030042867, machine translation referred to herein) or Toyoda et al. (JP2005118800, machine translation referred to herein).
Regarding claims 1 and 18, Xu et al. discloses a solder paste including a first low melting point alloy, a second microparticle reinforced alloy, and a flux; wherein said first alloy is a SnBi-based alloy powder including Bi in an amount of 35 to 58 weight percent Bi, and said second alloy is a Sn-based alloy powder further including up to 10 weight percent Sb (ie. SnSb alloy), which is substantially close to the claimed Sb range of 12 weight percent or more such that prima facie obviousness still exists as will be further explained below [0007, 0009, 0012, 0018].  See MPEP 2144.05(I).  The examiner considers the SnBi-based alloy of Xu et al. to meet both limitations either a Sn-based alloy or SnB-based alloy according to broadest reasonable interpretation.  Xu et al. further expressly teaches that the melting point of the first low-melting-point alloy is less than the second microparticle alloy [0005].  Xu et al. also discloses that the first low-melting-point alloy and second microparticle alloy are included in amounts of 50 to 80 weight percent and 10 to 40 weight percent, respectively [0007].  The examiner notes that aforementioned ranges of Xu et al. overlap with the instant claims, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Xu et al. further teaches controlling the aforementioned powder amounts in order to minimize formation of voids, which the examiner recognizes to be the same purpose of the instant application [0032].
Regarding the closeness of the Sb amount of Xu et al. relative to the claimed Sb amount, the examiner notes that prima facie obviousness exists not only when prior art ranges overlap with the instant claim, but also when they are merely close.  The examiner submits that the upper limit of 10 weight percent Sb is close to the claimed range of 12 weight percent or more Sb such that prima facie obviousness exists because similar properties would be expected.  See MPEP 2144.05(I).  Specifically, the examiner notes that similar void area ratio values are obtained at Sb amounts of 10% and 12% as expressly shown in applicants’ own data [table1 original spec.].
Alternatively, as stated above, Xu et al. discloses that the Sn-based alloy powder includes up to 10 weight percent Sb rather than 12 weight percent or more as claimed.  However, the claimed feature would have been obvious in view of the prior art.  Specifically, Hwang et al. discloses a solder alloy composition including Sn, Cu, Ag, and Sb, wherein Sb is specifically included in an amount of up to 12 weight percent to improve hardness [0025, 0031].  Therefore, it would have been obvious to one of ordinary skill to modify the second solder powder composition of Xu et al. by specifying an amount of Sb as disclosed by Hwang et al. to improve hardness, especially since Xu et al. does not apparently discredit or teach away from higher Sb amounts.  Alternatively, Toyoda et al. also discloses a solder alloy composition including Sn, Cu, Ag, and Sb, wherein Sb is specifically included in an amount of 5 to 40 weight percent to improve heat cycle resistance (ie. strength) while balancing brittleness [0016-0017].  Therefore, it would have been obvious to one of ordinary skill to modify the second solder powder composition of Xu et al. by specifying an amount of Sb as disclosed by Toyoda et al. to improve mechanical properties as explained above, especially since Xu et al. does not apparently discredit or teach away from higher Sb amounts.
The aforementioned prior art does not expressly teach that the Sn-based powder or SnBi-based powder includes a further alloying element as claimed.  Pandher et al. discloses that it is known to modify a Sn alloy having high Bi amounts (ie. first SnBi alloy of Xu et al.) by adding at least one of Al and/or Ti in amounts of up to 1 weight percent to improve properties such as wetting and thermal conductivity, respectively [abstract, 0005-0029].  Therefore, it would have been obvious to one of ordinary skill to modify the first SnBi solder alloy of Xu et al. by adding Al and/or Ti for the above benefit as taught by Pandher et al.  The examiner notes that the overlap between the Al and Ti ratios of Pandher et al. relative to the instant claim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 2, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  The examiner notes that the aforementioned powder ratio of Xu et al. as stated above further overlaps with the instantly claimed range, which is still prima facie obvious.  See MPEP 2144.05(I).  
Regarding claims 3 and 7, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  Xu et al. further teaches that the first Sn-based powder can further include 0 to 1 weight percent Ag, which the examiner reasonably considers to meet a “SnAg-based” powder according to broadest reasonable interpretation because said powder includes both Sn and Ag [0012].
Regarding claims 5, 10-11, and 13, the aforementioned prior art discloses the solder paste of claims 1-3 and 7 (see previous).  Xu et al. further teaches that the second microparticle alloy can further include Ag in an amount of 0 to 4 weight percent [0009].
Regarding claim 6, the aforementioned prior art discloses the solder paste of claim 1 (see previous).  Xu et al. further teaches that the alloy powders have a size ranges from 2 to 45 micrometers [0005].  Xu et al. further discloses forming the powders by atomization, which the examiner recognizes will naturally result in a spherical shape as would have been recognized by one of ordinary skill [0013].  See MPEP 2145(II).
Regarding claim 19, the examiner recognizes that the limitations of claim 19 are identical to that of independent claims 1 and 18, with the exception that the first powder is specifically the SnIn-based alloy.  Accordingly, Pandher et al. further discloses that it is also known to modify a Sn alloy having high Bi amounts (ie. first SnBi alloy of Xu et al.) by adding In in an amount of up to 2 weight percent to improve ductility [abstract, 0058].  Therefore, it would have been obvious to one of ordinary skill to modify the first SnBi solder alloy of Xu et al. by adding In for the above benefit as taught by Pandher et al., which results in a SnIn alloy according to broadest reasonable interpretation.  The examiner notes that the In amount of Pandher et al. falls within the instantly claimed range.  See MPEP 2131.03.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0001406) and others as applied to claim 1 above, and further in view of ASM Handbooks (1993, Fundamentals of soldering).
Regarding claim 6, the aforementioned prior art discloses the paste of claim 1 (see previous).  Xu et al. further teaches that the alloy powders have a size ranges from 2 to 45 micrometers [0005].  Xu et al. does not expressly teach spherical powders.  
ASM Handbooks discloses that it is known to provide spherical powders for solder pastes in order to lower oxide content and improve flowability [p.133 “solder pastes”].  Therefore, it would have been obvious to one of ordinary skill to modify the solder paste of Xu et al. by specifying a spherical shape in order to lower oxide content and improve flowability as taught by ASM Handbooks.

Response to Arguments
Applicants’ arguments regarding the amended limitations of recited inclusions of Al, Pd, Zr, etc. have been considered and are moot in view of the new grounds of rejection above.
Applicant's arguments, filed 8/29/2022 on p.8-9 of the remarks regarding the inventive concept of the instant application, have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach selecting a powder ratio to control melting or improving void area ratio, void diameter, etc. such that the claims are unobvious over the prior art.  In response, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the prior art discloses overlapping and close compositional ranges, prima facie obviousness exists absent concrete evidence indicating criticality or unexpected results, which applicant has not presented.
Although applicant further relies upon the case law of Ortho-McNeil Pharm v. Mylan Labs to allege that evidence of obviousness must indicate that the possible options skilled artisans would have encountered were finite, small, or easily traversed, the examiner cannot concur with applicants’ reliance on the above case law.  The aforementioned case law applies only to analysis using KSR, and thus does not apply to the instant rejections wherein a clear, express motivation to combine is provided by the prior art and recognized in the current rejections.  Applicant also similarly relies upon the case law In Re Kahn to argue that the lack of guidance in the prior art in achieving inventive features of the instant application is evidence of nonobviousness.  The examiner also cannot concur.  It is noted that In Re Kahn applies to guidance/motivation to modify the prior art (emphasis added).  The pertinent rejections did not rely on any modification of the prior art; rather prima facie obviousness exists due to overlapping ranges as stated above.  See MPEP 2144.05(I). Thus, applicants’ reliance on the above rationales is moot as it does not pertain to the actual rejections at hand.
Applicant then argues that large, undesirable void ratios occur even at the upper end of Mori’s disclosure of 75:25 Sn-based to SnBi-based powder.  The examiner cannot concur.  As stated in the previous office actions, applicants’ own data clearly rebuts this point as desirable, comparable void ratios are achieved for both 75:25 (example3) and 80:20 (example2) samples [table1 spec.].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734